There is no question as to the negligence of defendant's motorman, and I am unable to agree with the conclusion reached by the majority that Johnson was guilty of contributory negligence as a matter of law. As said in Schaeffer v. Reading Transit Co.,302 Pa. 220, at page 223, 153 A. 323, at page 324, in an opinion by Mr. Justice, later Chief Justice, KEPHART: "The jury might well have concluded there was ample time for [Johnson] to have cleared the track if reasonable care had been exercised by the motorman in approaching the crossing."
The test to determine contributory negligence as a matter of law has frequently been said to be: "That it is only in a case where contributory negligence on the part of plaintiff is so clearly revealed that fair and reasonable individuals could not disagree as to its existence, that it may be declared judicially": Rea v. Pittsburgh Railways Co., 344 Pa. 421, at page 423, *Page 92 25 A.2d 730, at page 731. Measured by that test, the trial judge was not in error in submitting the question of Johnson's negligence to the jury. In the opinion of the court below dismissing defendant's motion for judgment n.o.v., the relevant principles and their application to the facts have been properly stated:
"Plaintiffs' decedent's burden of care was not to stop, look and listen as it would have been at a railway crossing (Talley v.Chester Traction Co., 227 Pa. 393) but simply to have his car under such control as to avoid collision with what a prudent man might anticipate meeting, to look and listen and to continue to do so and not to attempt to negotiate the crossing unless, in the judgment of an ordinarily prudent man it could be done in safety.Schaeffer v. Reading Traction Co., supra; Keck v. Pittsburgh Rwy.Co., 271 Pa. 479; Dopler v. Pittsburgh Rwys. Co., supra [307 Pa. 113], at page 119. Defendant contends that either decedent could not have kept his car under control nor continued to look and listen or he must have tested the danger. If this contention were valid, no driver or his heirs could ever recover for a grade crossing accident and yet such recoveries are legion. If decedent at a point at which he could see or hear the trolley car reasoned that at his speed and the trolley's speed and distance he would clear the crossing so far ahead of the trolley car as would leave the margin in time and distance which an ordinarily prudent man would deem safe, he had the right to proceed. True, it was his duty to check his judgment, but if he, acting prudently, determined that at his speed he could cross with safety he was not required to reduce his speed and eventually he must have gotten to the point where to reduce his speed would only serve to increase the risk.
"If, at that point, an unpredictable event changed conditions increasing his danger, he cannot be held accountable for his inability to stop. The jury had the right to infer that that unpredictable event was the *Page 93 
increasing speed of the trolley after it had reached within 200 feet of the crossing. Coupled with the presumption of due care and the equal right of the automobilist to the use of the crossing, we consider this increase in speed of the trolley car to be decisive in plaintiffs' favor. No automobilist can be expected to anticipate that a trolley car approaching the crossing of a heavily traveled road will put on power and increase speed." (See 275a, 92a)
Johnson was placed in sudden peril by the motorman's negligence, a negligence which he was not required to anticipate(Schaeffer v. Reading Transit Co., supra, p. 223), as he had a right to assume that the motorman would exercise reasonable care and hold his car under control in approaching the highway(Knobeloch v. Pittsburgh, Harmony, Butler  New Castle Ry. Co.,266 Pa. 140, 144, 109 A. 619). Whether he acted as a prudent man, under the circumstances, was clearly for the jury and not for the court. The jury could conclude that the accident was not due to the speed of the Johnson automobile, but the sudden increase of speed of defendant's trolley. To adopt the reasoning of the majority of this court is virtually to preclude recovery by any plaintiff against a negligent trolley company for an accident at such a crossing.1
The judgment should be affirmed.
1 See Eldredge, Modern Tort Problems, p. 237, chap. 9, "Should Contributory Negligence Be a Complete Defense?"